t c memo united_states tax_court ralph e holmes petitioner v commissioner of internal revenue respondent docket no filed date p sold shares of m at a gain but failed to report that gain claiming that he is entitled to defer recognizing that gain because a substantial portion of that gain would have qualified for deferral under sec_1045 rollover of gain from qualified_small_business_stock to another qualified_small_business_stock despite his failure to elect deferral on his return and because he is entitled to administrative relief under sec_301_9100-1 proced admin regs by the amended answer r asserted an sec_6663 civil_fraud penalty held p is not entitled to defer recognition of gain on sales of m stock because he failed to prove a qualifying rollover to another qualified_small_business_stock we need not therefore consider p's claim that r improperly denied him administrative relief from his failed election held further p failed to prove capital losses held further r failed to prove by clear_and_convincing evidence fraudulent intent at the time returns were filed held further accuracy-related_penalty sustained for all years held further addition_to_tax for untimely return sustained robert brooks martin jr for petitioner michael s hensley blake w ferguson and jeffrey l heinkel for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined deficiencies additions to tax and penalties with respect to petitioner's federal_income_tax as follows 1unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar year - - deficiency dollar_figure big_number 1big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number big_number addition_to_tax sec_6651 dollar_figure -0- -0- 1on brief petitioner and respondent set forth dollar_figure and dollar_figure respectively as the disputed deficiency in tax neither amount corresponds to the determination in the notice we cannot determine whether those amounts are typographical errors and neither party explains the numerical discrepancy since we decide herein that petitioner did underpay his tax for we leave it to the parties to resolve the aforementioned discrepancy and related adjustments in their computation s under rule by amended answer respondent asserted for and years in issue sec_6663 civil_fraud penalties of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively or alternatively sec_6662 accuracy-related_penalties as set forth in the notice 2on brief both parties list dollar_figure as the sec_6663 penalty amount for which differs from that in the amended answer since we find petitioner not liable for any sec_6663 penalty we need not resolve that discrepancy taking into account petitioner's concessions the issues for decision are whether petitioner should have included in income capital_gains of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively is entitled to capital_loss deductions for is liable for the sec_6663 civil_fraud penalty for each year in issue or alternatively for the sec_6662 accuracy-related_penalty for each year in issue and is liable for the sec_6651 addition_to_tax for failure to timely file for tax_year in deciding issue we are asked to decide for each year in issue whether gain from the sale of stock held by petitioner qualifies for deferral under sec_1045 allowing a taxpayer in certain circumstances to elect to defer taxation of the gain on sales of qualified_small_business_stock and whether petitioner should have been granted pursuant to sec_301_9100-3 proced admin regs an extension of time to file a sec_1045 election 3petitioner concedes that the periods of limitations on assessment provided by sec_6501 remain open for and that he is not entitled to depreciation_deductions of dollar_figure and dollar_figure that he claimed on schedules c profit or loss from business for and respectively findings_of_fact introduction some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time he filed the petition petitioner lived in california background petitioner is a medical doctor specializing in pediatric craniofacial surgery at the time of trial he was employed as associate chief of craniofacial surgical services at children's hospital and health center in san diego california he received a bachelor of arts degree and a medical degree from boston university macropore inc in date petitioner christopher calhoun and stefan lemperle cofounded macropore inc macropore a delaware c_corporation macropore initially engaged in the development manufacture and marketing of bioresorbable surgical implants its central focus later became the development of regenerative therapies 4at some point the corporation changed its name to macropore biosurgery inc and then to cytori therapeutics inc cytori but we shall continue to refer to it as macropore on date petitioner acquired million shares of macropore stock at their original issue for cent per share he held those shares in a brokerage account with charles schwab co inc charles schwab in date macropore made an initial_public_offering of stock and was quoted on the neuer markt of the frankfurt stock exchange in germany the stock later traded on the nasdaq capital market and then on the nasdaq global market leonardomd inc in petitioner cofounded leonardomd inc leonardomd a delaware c_corporation leonardomd provides on demand physician practice management software delivered over the internet in petitioner became the corporation's chief_executive_officer and later he became its president petitioner's macropore and leonardomd stock transactions in each year in issue petitioner sold some of his shares of macropore between date and date he sold a total of big_number shares realizing dollar_figure in total_proceeds between date and date he purchased shares of leonardomd stock in separate transactions conversation with mr calhoun in late petitioner spoke with mr calhoun about selling the macropore stock and putting it the proceeds into the leonardo company mr calhoun told him about an article he had read concerning a tax provision that permits taxpayers to roll over gain from a startup company into another start-up company and then defer that tax until the profit from the second investment he said that petitioner should look into it mr calhoun is neither a tax professional nor a financial adviser and did not provide to petitioner a written financial opinion petitioner did not seek advice from other individuals as to the provision's procedures or requirements and there is no evidence that he even read the provision 5the stipulation is in conflict as to whether the first and last sale dates were as stated or occurred on date and date respectively we do not think that the conflict affects our analysis 6the parties stipulated the dates of the macropore and leonardomd stock sales and purchases as well as the amounts of sale proceeds received and amounts paid in each transaction and we need not set forth those dates and amounts here 7petitioner does not claim that the referenced statutory provision is sec_1045 discussed infra but we assume that to be the case petitioner's federal_income_tax returns petitioner hired mashallah afshar an enrolled_agent to prepare his individual federal_income_tax return for each year in issue petitioner untimely filed his form_1040 u s individual_income_tax_return he reported a capital_gain of dollar_figure total_tax of dollar_figure an estimated_tax payment of zero federal_income_tax withheld of dollar_figure and an overpayment of dollar_figure which he applied to hi sec_2001 estimated_tax petitioner did not attach to the form_1040 a schedule d capital_gains_and_losses and did not report that year's macropore stock sale petitioner timely filed hi sec_2001 form_1040 he reported zero capital_gain total_tax of dollar_figure estimated_tax payments of dollar_figure federal_income_tax withheld of dollar_figure and a tax_liability of dollar_figure petitioner did not attach to the form_1040 a schedule d and did not report that year's macropore stock sales petitioner timely filed hi sec_2002 form_1040 he reported a capital_loss deduction of dollar_figure total_tax of dollar_figure an estimated_tax payment of zero federal_income_tax withheld of dollar_figure and a tax_liability of dollar_figure the attached schedule d reported the following transaction charles schwab stock trsdes sic 8because the parties stipulated that petitioner failed to report gain from the sale of macropore stock for taxable years we assume that that amount represents capital_gain from an unrelated transaction involving unidentified stock acquired on various dates at a cost or other basis of dollar_figure and sold on various dates at dollar_figure generating a net_long-term_capital_loss of dollar_figure petitioner timely filed his form_1040 he reported a capital_loss deduction of dollar_figure total_tax of dollar_figure an estimated_tax payment of zero federal_income_tax withheld of dollar_figure and a tax_liability of dollar_figure the attached schedule d reported a dollar_figure long-term_capital_loss carryover from but did not report that year's macropore stock sales petitioner timely filed his form_1040 he reported capital_gain of dollar_figure total_tax of dollar_figure an estimated_tax payment of zero federal_income_tax withheld of dollar_figure and a tax_liability of dollar_figure the attached schedule d reported the following transaction the sale of macropore biosurgery acquired on date at a cost or other basis of dollar_figure and sold on date at dollar_figure generating a long-term_capital_loss of dollar_figure that long-term_capital_loss was offset by two other transactions reported on the schedule d janus growth income and janus flexible income from which a total of dollar_figure of long-term_capital_gain was reported part of that long-term_capital_gain remaining after the offset was then offset by a long-term_capital_loss carryover of dollar_figure resulting in a net_long-term_capital_gain of dollar_figure internal_revenue_service irs examination in respondent initiated an examination of petitioner's income_tax return later expanding the examination to include his and tax returns respondent assigned revenue_agent lawrence lee to the examination on date petitioner executed a form_2848 power_of_attorney and declaration of representative authorizing mr afshar to represent him before the irs with respect to tax_year sec_2002 and early in the examination revenue_agent lee discovered that petitioner had failed to report dollar_figure from macropore stock sales on his tax_return on date revenue_agent lee met with mr afshar and during their conversation revenue_agent lee identified petitioner as the founder of macropore mr afshar denied that petitioner was the corporation's founder stating that he had confused petitioner with another children's hospital employee who bore the same name as the examination progressed revenue_agent lee asked mr afshar about petitioner's macropore stock basis mr afshar refused to answer telling him that 9respondent later closed his examination of tax_year without making any change to petitioner's return because n o stock sales were found in he would only discuss the stock sale with revenue_agent lee's group manager supervisory internal revenue_agent hassan mahamoud at a meeting of revenue_agent lee petitioner agent mahamoud and mr afshar revenue_agent lee asked why petitioner had failed to report the macropore sales on his tax_return mr afshar replied that there were no gains involved and that's why nothing was reported after the meeting mr afshar sent to agent mahamoud a letter dated date which stated in part please find extra doc that i was able to find the attached document a spreadsheet indicates various purchases of macropore stock in and at costs ranging between dollar_figure and dollar_figure per share petitioner prepared the spreadsheet after the irs had initiated the examination he prepared it knowing that the information it contained was inaccurate and that mr afshar intended to present the spreadsheet to agent mahamoud petitioner understood that the spreadsheet would be submitted to the irs for the purpose of evading tax at some point mr afshar invited agent mahamoud to lunch to discuss the pending audit at the lunch meeting mr afshar offered to pay for agent mahamoud's lunch and offered him a framed painting or drawing or lithograph of a mideastern design with islamic religious sayings written in arabic islam is the common religion of mr afshar and agent mahamoud agent mahamoud declined both offers in through a third-party inquiry of cytori macropore's successor revenue_agent lee learned that dr holmes got a million shares of macropore for a penny each he scheduled an date interview with petitioner to discuss that newly discovered information on the morning of the interview however mr afshar canceled the meeting an employee in his office stating that petitioner was busy with his surgery schedule application_for retroactive sec_1045 election in date petitioner consulted attorneys at the waage law firm regarding tax years and they advised him of the statutory requirements to qualify for a deferral of gain under sec_1045 and the time and manner for electing such tax treatment after the meeting petitioner executed a form_2848 authorizing among others robert martin jr an attorney at the waage law firm to represent him before the irs with respect to tax years he subsequently executed another form_2848 appointing those individuals as his representatives with respect to tax years petitioner revoked the form_2848 appointing mr afshar as his representative on behalf of petitioner mr martin submitted to respondent a revenue_ruling submission application_for relief under regulations sec_301_9100-1 section relief request dated date the section relief request sought an extension of time to make a sec_1045 election for taxable years and respondent sent to petitioner a letter dated date denying his section relief request for and dollar_figure the letter stated in relevant part granting the requested relief in the form of additional time for the taxpayer to make elections for the application of sec_1045 to stock sales which it sic either did not report or reported as resulting in losses when the transactions resulted in the realization of gains would be prejudicial to the interest of the government the letter further stated that it expressed no opinion whether the macropore stock sold by the taxpayer or the leonardomd stock purchased by the taxpayer constituted qualified_small_business_stock or was otherwise eligible to be treated as such or whether the other statutory and regulatory prerequisites for deferral under sec_1045 were satisfied 10the letter also included a decision as to tax_year but that year is not in dispute and we do not address it notice in the notice respondent among other things made adjustments to petitioner's reported income reflecting petitioner's failure to report gain from sales of macropore stock in respondent also made adjustments disallowing the following deductions the dollar_figure capital_loss claimed for the related dollar_figure capital_loss claimed for and the dollar_figure capital_loss_carryover claimed for the dollar_figure capital_loss claimed for and the dollar_figure capital_loss_carryover claimed for as noted above respondent also determined a sec_6651 failure to timely file penalty for and a sec_6662 accuracy-related_penalty for each year in issue by amended answer he asserted a sec_6663 civil_fraud penalty for each year in issue or alternatively a sec_6662 accuracy-related_penalty as set forth in the notice opinion i deficiencies in tax a underreported income respondent contends that petitioner was required to report on his and income_tax returns gain from sales of macropore stock in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner does not dispute that he realized gain in those amounts or that he failed to report that gain on his tax returns for those years instead he argues that he is entitled to defer recognition of that gain because a substantial portion of the gain from those sales would have qualified for deferral under sec_1045 had he properly made the election to do so on his tax returns and although he failed to make a sec_1045 election for each year in issue he is entitled to administrative relief under sec_301_9100-1 proced admin regs because he acted reasonably and in good_faith in failing to make the election and respondent's interests would not be prejudiced by granting such relief petitioner bears the burden_of_proof see rule a dollar_figure law the amount of gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis of the property sec_1001 sec_1001 defines the amount_realized as the sum of any money received plus the fair_market_value of the property other than money received in this case the adjusted_basis would be petitioner's cost for the share sec_11petitioner makes no argument that pursuant to sec_7491 the burden shifts to respondent in any event the record establishes that petitioner does not satisfy the preconditions found in sec_7491 of macropore stock see sec_1012 gain_or_loss on the sale_or_exchange of capital assets may be either long or short term see eg sec_1222 and generally a taxpayer must recognize the entire amount of gain realized from the sale_or_exchange of property sec_1001 sec_1045 however permits a taxpayer other than a corporation to defer recognizing gain from the sale of qualified_small_business_stock that he has held for more than six months upon election of that section's application gain from the sale is recognized only to the extent that the amount_realized exceeds the cost of any qualified_small_business_stock purchased by the taxpayer during the 60-day period beginning on the date of such sale reduced by any portion of such cost previously taken into account under this section sec_1045 the gain not recognized is applied to reduce in the order acquired the basis for determining gain_or_loss of any qualified_small_business_stock which is purchased by the taxpayer during the 60-day period sec_1045 qualified_small_business_stock has the same meaning given to it by sec_1202 sec_1045 and is defined in relevant part as any stock in a c_corporation originally issued after the enactment_date of the revenue reconciliation act of pub_l_no 107_stat_416 if as of the date of the stock issuance the corporation is a qualified_small_business the taxpayer acquires such stock at its original issue in exchange for money and the corporation meets the active business requirements of sec_1202 namely that during substantially_all of the taxpayer's holding_period for such stock the corporation used at least by value of its assets in the active_conduct of one or more qualified trades_or_businesses in relevant part a qualified_small_business is any domestic c_corporation if its aggregate_gross_assets did not exceed dollar_figure million before the issuance and its aggregate_gross_assets immediately after the issuance taking into account amounts received in the issuance do not exceed dollar_figure million sec_1202 and b aggregate_gross_assets are defined as the amount of cash and the aggregate adjusted bases of other_property held by the corporation sec_1202 as relevant herein to elect the application of sec_1045 a taxpayer must make a sec_1045 election by the due_date including extensions for filing the income_tax return for the taxable_year in which he sold the qualified_small_business_stock revproc_98_48 1998_2_cb_367 in general the election is made by a reporting the entire gain from the sale of qualified_small_business_stock on schedule d capital_gains_and_losses b writing sec_1045 rollover directly below_the_line on which the gain is reported and c entering the amount of the gain deferred under sec_1045 on the same line as b above as a loss id sec_3 c b pincite the parties' disagreement centers around whether petitioner's shares of leonardomd and macropore stock constituted qualified_small_business_stock as defined under sec_1202 petitioner satisfied the 60-day-period requirement prescribed by sec_1045 and petitioner is entitled to an extension of time to file a sec_1045 election pursuant to sec_301_9100-1 proced admin regs for tax years petitioner's entitlement to defer recognition of gain from sales of macropore stock a whether leonardomd stock constituted qualified_small_business_stock on the purchase dates the parties agree that the leonardomd stock purchased between date and date satisfies some of the aforementioned qualified_small_business_stock requirements but dispute whether petitioner acquired the stock at its original issue in exchange for money leonardomd was a qualified_small_business because its aggregate_gross_assets before and immediately after the issuance did not exceed dollar_figure million and during substantially_all of petitioner's holding_period for the stock leonardomd used at least of its assets in the active_conduct of one or more qualified trades_or_businesses petitioner has proffered no evidence beyond his own uncorroborated testimony to establish that he acquired leonardomd stock at its original issue original issue is defined as the first issue of securities of a particular type or series black's law dictionary 9th ed at trial petitioner first testified that he purchased shares of leonardomd stock over time from the president and his--up till i purchased them from the president and his accountant at the company at leonardomd that testimony appears to contradict his later testimony that he invested directly in the company and never bought stock from someone else in any event petitioner offered no documentary_evidence such as stock certificates or book entries from the corporation indicating from whom he acquired the stock on each of the stipulated purchase dates he further failed to submit evidence showing that on each of those purchase dates he purchased any of the original issue of that stock type or series we cannot and do not find that petitioner acquired leonardomd stock at its original issue petitioner has failed to carry his burden_of_proof on that point we similarly cannot find that leonardomd was a qualified_small_business on the days on which he purchased its stock as stated supra in relevant part a qualified_small_business is any domestic c_corporation if its aggregate_gross_assets did not exceed dollar_figure million before the issuance and its aggregate_gross_assets immediately after the issuance taking into account amounts received in the issuance does not exceed dollar_figure million sec_1202 and b to prove that leonardomd's aggregate_gross_assets did not exceed that statutory ceiling petitioner relies solely on his highly general testimony the entirety of which is as follows q have the gross assets of leonardomd ever exceeded dollar_figure million a no petitioner purchased shares of leonardomd stock on separate dates between date and date yet he made no attempt to introduce balance sheets or other financial statements showing the amount of cash and property held by the corporation before and immediately after each of those dates or at any time during the corporation's existence to lend credence to his purported knowledge of leonardomd's finances petitioner testified that since taking on executive responsibilities in after the years in issue he has looked at its corporate financial documents absent corroborating documentary_evidence we need not and do not conclude solely on the basis of petitioner's self-serving testimony that leonardomd's aggregate_gross_assets did not exceed dollar_figure million on the days he received its stock see 137_tc_46 we need not accept the taxpayer's self- serving testimony when the taxpayer fails to present corroborative evidence petitioner has failed to satisfy his burden of proving that leonardomd constituted a qualified_small_business on the purchase dates finally petitioner failed to prove that leonardomd met the active business requirements of sec_1202 during substantially_all of his holding_period for its stock in support of his position petitioner again relies on his own testimony the entirety of which is as follows q a does leonardomd have investment_assets no investment_assets all of the revenue is used in its business the record is again devoid of documentary_evidence showing the amount of corporate assets owned during the years in which he held the stock and the amount of those assets used in its business of providing on demand physician practice management software in fact the only evidence in the record concerning leonardomd's business is a stipulated paragraph describing its business as providing on demand physician practice management software delivered over the web and petitioner's above-cited testimony we cannot on the basis of uncorroborated testimony and a stipulation that does not rule out inactive business_assets and income reasonably conclude that petitioner met his burden of proving that during substantially_all of his holding_period for leonardomd stock the corporation used at least of its assets in the active_conduct of one or more qualified trades_or_businesses petitioner has failed to prove that the leonardomd stock that he purchased between date and date constituted qualified_small_business_stock within the meaning of sec_1202 b petitioner's arguments concerning macropore stock and the 60-day requirement of sec_1045 under sec_1045 both the stock sold and the stock purchased by the taxpayer during the 60-day period beginning on the date of the sale must be qualified_small_business_stock sec_1045 because petitioner has failed to prove that any of the leonardomd stock he purchased was qualified_small_business_stock we need not consider the question of whether the macropore stock sold in each year in issue was qualified_small_business_stock we also need not address petitioner's argument that he reinvested the proceeds from those sales within a 60-day period as prescribed by sec_1045 we note however that contrary to petitioner's position that sec_1045 shields him entirely from each year's deficiency in tax he concedes that he failed to meet the sec_1045 60-day requirement for some of his leonardomd stock purchases at trial he testified that he did not purchase leonardomd stock within days of the macropore sale in addition on brief he concedes his failure to reinvest all of his macropore sale proceeds in leonardomd stock stating only that he reinvested a substantial portion of the proceeds from the sale of stock in macropore in leonardomd within the 60-day period following such sale c petitioner's entitlement to a retroactive sec_1045 election under sec_301_9100-3 proced admin regs for the years in issue because we concluded supra section i a a of this report that petitioner failed to prove that the leonardomd stock purchased between date and date constituted qualified_small_business_stock petitioner cannot show that he satisfied sec_1045 for a sec_1045 election is thu sec_12in and petitioner received more in macropore stock sale proceeds than he spent in leonardomd stock purchases for and he received dollar_figure and dollar_figure respectively more in macropore stock sale proceeds for he received either dollar_figure or dollar_figure more in macropore stock sale proceeds the record is unclear as to the exact amount but it is the fact of the excess not the amount that matters not available to him for those taxable years we therefore do not consider petitioner's argument that respondent improperly denied his section relief requestdollar_figure d conclusion we conclude that for each year in issue petitioner is not entitled under sec_1045 to defer recognition of gain realized from the sales of macropore stock accordingly petitioner was required to report gain in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively b disallowed deductions sec_165 generally permits taxpayers to claim as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise losses from sales or exchanges of capital assets are allowed only to the extent prescribed in sec_1211 and sec_1212 sec_165 under those 13on brief respondent argues that contrary to petitioner's assertion he never made a request with respondent formal or otherwise for extensions of time to make a sec_1045 election for his and tax years it was only in his petition to tax_court that petitioner requested retroactive sec_1045 deferral for those tax years he asserts that therefore it is arguable that the court lacks jurisdiction in this case over petitioner's request in his petition relating to taxable years and because we find that for those taxable years petitioner is not as a matter of law entitled under sec_1045 to defer gain from the sales of macropore stock we need not address respondent's argument limitations individual taxpayers must first offset capital losses against capital_gains if aggregate capital losses exceed aggregate capital_gains they may deduct up to dollar_figure of the excess against ordinary_income sec_1211 capital losses exceeding the sec_1211 limitation may then be carried forward to subsequent tax years sec_1212 a taxpayer must keep records to establish his entitlement to deductions if he carries a deduction over to a succeeding year he must keep records to substantiate that amount carried over sec_6001 sec_1_6001-1 income_tax regs eg widemon v commissioner tcmemo_2004_162 wl at to substantiate a capital_loss_carryover the taxpayer must show that a loss was incurred when he incurred the loss that he is entitled to deduct the loss whether the loss is capital or noncapital or business or personal and the amount of the capital_gain during the intervening years in order to compute any allowable carryover widemon v commissioner wl at on hi sec_2002 schedule d petitioner reported a dollar_figure net_long-term_capital_loss which because of the sec_1211 limitation gave rise to a dollar_figure capital_loss deduction on his schedule d he claimed a dollar_figure capital_loss deduction resulting from a dollar_figure long-term_capital_loss carryoverdollar_figure on his schedule d among other things he reported an dollar_figure long-term_capital_loss on the sale of macropore biosurgery and a long-term_capital_loss carryover of dollar_figure respondent disallowed the losses and loss_carryovers described disallowed losses in the petition petitioner avers nothing with respect to the long-term_capital_losses capital_loss deductions and long-term_capital_loss carryovers see rule b requiring in a deficiency case clear and concise assignments of each error which the taxpayer alleges the commissioner to have committed in determining the deficiency or liability on brief he proposes no findings_of_fact as to the issue mentioning the schedule d losses only in five of his objections to respondent's proposed findings_of_fact in those objections petitioner among other things concedes that schedule d of the form_1040 states an erroneous loss attributable to an unidentified number of shares of 'macropore biosurgery' of - big_number and states that hi sec_2002 tax_return makes no claim that he inflated his macropore stock basis because the schedule d states an 14the carryover apparently should have been dollar_figure because of the dollar_figure capital_loss claimed for see sec_1212 the error carried over to aggregate 'cost or other basis' attributable to 'various' 'charles schwab stock trades' we accept petitioner's concession as to the dollar_figure long-term_capital_loss we interpret petitioner's second statement about his stock basis to be that he is entitled to the capital_loss deduction he claimed and the resulting carryover of that loss to and because the stock transactions reported on the schedule d did not principally involve the macropore stock at issue herein but some other stock and thus accurately reported the aggregate bases and resulting long-term_capital_loss irrespective of that statement's truth petitioner offered no evidence aside from hi sec_2002 tax_return to show that he incurred the dollar_figure net_long-term_capital_loss during that taxable_year and that the loss could be carried over to tax years and a taxpayer's returns alone do not substantiate deductions or losses 71_tc_633 thompson v commissioner tcmemo_2011_291 wl at because petitioner failed to adequately substantiate the claimed dollar_figure net_long-term_capital_loss we find that petitioner is not entitled to any of the disallowed losses c conclusion there is recognized to petitioner capital_gain in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively moreover petitioner is not entitled to a dollar_figure capital_loss deduction for and an dollar_figure capital_loss deduction for or a dollar_figure net_long-term_capital_loss carryover to accordingly his taxable_income is increased on account of those adjustments and on account of mechanical adjustments with respect to his personal_exemption by dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectivelydollar_figure ii application of the sec_6663 civil_fraud penalty we next determine whether petitioner is liable for a sec_6663 penalty for each year in issue sec_6663 provides that if any part of an underpayment_of_tax required to be shown on a return is due to fraud an amount is added to the tax equal to of the portion of the underpayment which is attributable to fraud the commissioner bears the burden_of_proof see sec_15as stated infra sec iii b of this report the record contains an incomplete form_5278 statement--income tax changes we cannot determine on the basis of that incomplete form_5278 whether petitioner claimed personal exemptions for and which require adjustment we leave it to the parties to resolve that issue in their computation s under rule a rule b to satisfy his burden_of_proof the commissioner must establish by clear_and_convincing evidence both that the taxpayer underpaid his income_tax for each year in issue and at least some portion of each such underpayment was due to fraud 96_tc_858 aff'd 959_f2d_16 2d cir in establishing the underpayment the commissioner may not rely on the taxpayer's failure to meet his burden of proving error in the commissioner's determination as to the deficiencies id if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except for any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 a underpayment_of_tax respondent has shown by clear_and_convincing evidence that petitioner underpaid his tax for each year in issue petitioner stipulated that he received proceeds in each year in issue from the sale of macropore stock and that he failed to include them in his income he disputes the taxability of the resulting gain arguing his entitlement to defer its recognition pursuant to sec_1045 as discussed supra section i a c of this report we find that he is not so entitled he also concedes that he erroneously claimed an dollar_figure long-term_capital_loss for finally he makes no argument that he has unclaimed deductions or credits that would reduce the tax burden attributable each year to his unreported income we find that respondent has shown by clear_and_convincing evidence that petitioner underreported his gross_income and consequently underpaid his tax for each year in issue b fraudulent intent the second prong of the fraud test requires the commissioner to prove that for each year in issue at least some portion of the taxpayer's underpayment_of_tax is due to fraud fraud for that purpose is defined as intentional wrongdoing with the specific purpose of avoiding a tax believed to be owed e g dileo v commissioner t c pincite the commissioner must thus prove that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see eg browning v commissioner tcmemo_2011_261 wl at a fraudulent state of mind may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available e g dileo v commissioner t c pincite mere suspicion however is not enough e g 90_tc_1130 courts have developed a nonexclusive list of factors that demonstrate fraudulent intent those badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash e g browning v commissioner wl at and cases cited thereat although no single factor is necessarily sufficient to establish fraud a combination of factors is more likely to constitute persuasive evidence id the taxpayer's intelligence education and tax expertise are also relevant in determining fraudulent intent e g id we find that respondent has failed to prove by clear_and_convincing evidence that petitioner had the specific intent to evade tax when he filed his federal tax returns respondent contends that five indicia of fraud exist understatement of income implausible and inconsistent explanations of behavior failure to cooperate with tax authorities failure to make estimated payments and petitioner's education and sophisticationdollar_figure although 16a taxpayer's education and sophistication are not themselves badges_of_fraud but are merely relevant factors in determining whether a taxpayer could have continued respondent has proffered some evidence of fraud that evidence relates exclusively to petitioner's postfiling actions and does not convince us of his intention to evade tax when he filed his tax_return for each year in issue respondent must prove by clear_and_convincing evidence that petitioner intended to evade tax in filing the returns e g avenell v commissioner tcmemo_2012_32 wl at we discuss each asserted indicium in turn understatement of income a pattern of consistent underreporting of income particularly when accompanied by other circumstances exhibiting an intent to conceal justifies the inference of fraud 262_f2d_727 9th cir aff'g in part remanding in part 29_tc_279 94_tc_654 respondent argues that petitioner's five- year pattern of underreporting income and his reporting of false losses for tax_year sec_2002 and by inflating his basis in his macropore stock demonstrate a specific intent to evade federal_income_tax continued formed the intent necessary to be found liable for the fraud_penalty wickersham v commissioner tcmemo_1999_276 wl at petitioner is highly educated intelligent and a successful businessman who has cofounded at least two corporations we hold him to that standard while evaluating his actions petitioner failed to report on each of the subject tax returns substantial amounts of gain from macropore stock sales as a result he underreported his income for each year in issue we do not find however that he did so with the requisite fraudulent intent petitioner testified that from a discussion with mr calhoun in late he believed that recognition of those gains could be deferred because he sold stock in one start-up company and invest ed that in another start-up company he further testified that he directed his tax_return_preparer mr afshar to defer those gains on his tax returns and assumed that he knew how to do that himself remaining ignorant of and uninterested in the statutory and regulatory requirements for so doing we find that petitioner's actions before he filed the subject returns support a conclusion that at that time he believed in good_faith that he need not immediately recognize those gains respondent did not point to anything in the record attributing petitioner's failure to recognize the full amount of realized gain for each taxable_year at issue to his intent to evade his tax_liability rather than to his possible negligence and disregard of the applicable statutory and regulatory requirements we are not swayed by petitioner's concession that he deferred recognition of the entire amount of gain realized for despite not having reinvested all of the macropore sale proceeds for those years in leonardomd stock we have found no evidence that in so doing petitioner knew that his reported tax_liabilities for those years failed to reflect his true tax_liabilities and thereby intended to conceal income and evade tax we are however suspicious of petitioner's failure to report gain on his tax_return but suspicious circumstances alone will not sustain a finding of fraud katz v commissioner t c pincite this court however will not sustain a finding of fraud based upon circumstances which at the most create only suspicion petitioner's defense rests upon his belief that he could defer recognition of gain from the macropore stock sales because he invested those sale proceeds in leonardomd stock yet he admits to having invested none of the sale proceeds in that manner within the taxable_year indeed he did not make his first leonardomd stock purchase until approximately months after the sole stock sale in however because he filed the tax_return on date after he had purchased shares of leonardomd stock it is possible that the understatement was due to his incorrect belief that the eventual purchase of stock in a start-up company justified deferring recognition of the gain realized in respondent has failed to convince us that petitioner had a fraudulent intent in failing to report his gain we also disagree with respondent that petitioner fraudulently claimed long- term capital losses for and respondent asserts that petitioner fraudulently claimed a dollar_figure long-term_capital_loss from charles schwab stock trades in because he reported on the attached schedule d inflated stock bases in macropore stock we infer from respondent's contention an assumption that petitioner sold some of his shares of macropore stock in which he held a basis of cent each in those transactions as discussed supra the record is devoid of evidence identifying macropore stock as the only stock or even among the stocks sold in those trades absent such information we cannot begin to determine the inaccuracy of reporting the long-term_capital_loss let alone petitioner's intent in so reporting respondent failed to offer clear_and_convincing evidence of petitioner's intent to evade tax in filing the schedule d which reports an dollar_figure long- term capital_loss from the sale of macropore biosurgery although petitioner concedes it is an erroneous loss he asserts that the entry was made by petitioner's return preparer afshar and petitioner had informed afshar that he sought to defer or roll over gains from the sale of stock in macropore and always 17the parties do not dispute that the transaction reported on petitioner's schedule d involves the macropore stock at issue herein assumed that afshar knew how to do that in the preparation of petitioner's returns we find unlikely petitioner's ignorance of the erroneousness of the long- term capital_loss upon filing the tax_return because is the only year for which he omitted that year's realized macropore gain and reported a long-term_capital_loss from the stock sales although asserting the same aforementioned argument for taxable years he did not claim similar long-term_capital_losses for those years and did not offer an explanation as to that disparate tax reporting nevertheless we are not convinced that he indeed intended in filing the tax_return to deceive respondent and avoid his proper tax_liability by claiming the erroneous loss mindful that it is respondent's burden to prove fraud by clear_and_convincing evidence and absent persuasive supporting evidence we cannot find that petitioner had the requisite fraudulent intent for respondent has failed to prove by clear_and_convincing evidence that petitioner understated his income for any year in issue with the intent to evade tax implausible and inconsistent explanations of behavior respondent next contends that petitioner personally or through his representative offered a series of inconsistent explanations as to why he failed to report his substantial gains from his sales of macropore stock specifically mr afshar's statements that petitioner held no interests in macropore denying that petitioner founded the corporation the deposits into petitioner's charles schwab account resulted from transfers from petitioner's other bank accounts and petitioner had no gains as a result of the sales he argues that to support the latter statement petitioner prepared and mr afshar submitted to agent mahamoud a spreadsheet listing false bases in his shares of macropore for the purpose of misleading respondent's agents into concluding the audit thereby allowing petitioner to evade tax while the law is clear that fraudulent intent must exist at the time the taxpayer files the return eg 24_tc_941 aff'd 245_f2d_237 6th cir postfiling events such as inconsistent explanations and failing to cooperate in examination of the taxpayer's return can be indicia of fraudulent intent at the time the return was filed eg scott v commissioner tcmemo_2012_65 wl at taxpayer admitting that his lack of cooperation in examination of his returns indicated that he intended to evade tax graham v commissioner tcmemo_2005_68 wl at inconsistent testimony at trial concerning distributions from partnership aff'd 257_fedappx_4 9th cir nevertheless conduct of the taxpayer even though reprehensible will not justify the imposition of the penalty unless the fraudulent intent is shown to have existed when the return was made barrier v commissioner tcmemo_1983_258 it seems very likely that mr afshar was attempting to hide his own erroneous reporting on petitioner's behalf done without petitioner's knowledge when with the intent to mislead them as to petitioner's proper tax_liability for he told respondent's agents that no gains were involved in the macropore stock sales for those years however it is also very likely that petitioner prepared and allowed the submission to agent mahamoud of the supporting false spreadsheet with the intent to evade tax indeed he concedes as much there is no clear_and_convincing evidence however indicating that petitioner had formed that intention when he filed his tax_return for each year in issue rather than afterwards upon presumably realizing the significant tax reporting errors on his tax returns failure to cooperate with tax authorities respondent next argues that petitioner failed to cooperate with respondent's agents during the examination of his tax returns an indicium of fraud he asserts specifically that petitioner failed to attend scheduled meetings failed to produce requested records and provided vague or inaccurate explanations to justify his improper tax reporting mr afshar petitioner's representative would communicate only with agent mahamoud because he believed that he could persuade mr mahamoud to accept the false bases for macropore by appealing to their cultural and religious similarities and mr afshar attempted to influence agent mahamoud into accepting larger false bases by offering him gifts we disagree respondent furnished no evidence that in canceling the date meeting petitioner intended to hinder the audit in hopes of evading tax believed to be owing when canceling the meeting on behalf of petitioner mr afshar's employee cited as the reason petitioner's busy surgery schedule respondent although incredulous as to the reason stating on brief that the interview was scheduled over a month prior to the interview date proffered no evidence refuting its truth we cannot conclude that a sudden claimed change in petitioner's surgery schedule alone evidences an intent to evade tax to the contrary petitioner or mr afshar attended other meetings with revenue_agent lee and agreed with respondent's request to extend the applicable periods of limitation for assessment for each year in issue so that a more complete audit could be performed we do find however that petitioner failed to cooperate with respondent's agents by intentionally submitting a false document see eg 79_tc_995 aff'd 748_f2d_331 6th cir dobrich v commissioner tcmemo_1997_477 wl at submitting false documents to the irs is an indication of fraud supplemented tcmemo_1998_39 aff'd without published opinion 188_f3d_512 9th cir during the examination mr afshar presented to agent mahamoud a document listing false bases that petitioner purportedly held in macropore stock which petitioner had prepared during the examination despite being aware of its false content we are not convinced that he prepared and allowed the submission of the false document to perpetuate a scheme formed at the time of filing his tax returns to conceal taxable gain petitioner argues that he lacked such an intent at that time attributing his behavior to a scheme concocted by afshar to cover afshar's failure to properly make a sec_1045 election on petitioner's tax_return by creating a spreadsheet with fictitious figures on basis respondent bears the burden_of_proof as to this issue and has not pointed to anything in the record to convince us that petitioner's statement is untrue finally the record is devoid of evidence indicating that mr afshar's actions towards agent mahamoud while highly inappropriate were part of petitioner's scheme of tax_evasion initiated at the time of filing the subject tax returns as we have stated above it seems more likely that mr afshar's actions were a continuation of his attempt at mitigating the tax preparation errors we find that although petitioner failed to cooperate with respondent's agents by intentionally submitting a false document his failure does not compel the conclusion that he had a fraudulent intent in filing his tax returns failure to make estimated_tax payments respondent contends that petitioner's failure to make adequate estimated_tax payments for each year in issue indicates his intention to not pay his correct_tax liabilities for those years petitioner disagrees arguing that his estimated_tax payments and withholdings were in amounts adequate to the payment of the tax_liability shown to be due on the return he further asserts that his failure to pay estimated_tax in excess of the reported tax_liabilities is further evidence of his belief that he could defer the recognition of gain from the sale of stock in macropore by investing the proceeds of the sale in leonardomd respondent has offered no evidence and we have found no indication in the record that petitioner knew that his liability for each year in issue required estimated_tax payments in excess of those reported cf 99_tc_202 finding as evidence of an intent to evade tax the fact that the taxpayer ceased filing estimated_tax payments for the years in issue even though he knew that his business was expanding we do not find that petitioner's failure to make adequate estimated_tax payments is indicative of his fraudulent intent to file false returns conclusion we find that respondent has failed to prove by clear_and_convincing evidence that any part of the underpayments of tax required to be shown on petitioner's returns was due to fraud accordingly petitioner is not liable for a sec_6663 civil_fraud penalty for any year in issue iii imposition of the sec_6662 accuracy-related_penalty we next consider whether alternatively petitioner is liable for a sec_6662 accuracy-related_penalty for each year in issue a introduction sec_6662 imposes an accuracy-related_penalty in the amount of of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement sec_6662 and b - the accuracy-related_penalty however does not apply to any part of an underpayment if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 the commissioner bears the burden of production see sec_7491 to meet that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 once he has met that burden the taxpayer must come forth with evidence sufficient to persuade a court that the commissioner's determination is incorrect by showing for instance that the penalties are inappropriate because of reasonable_cause see id pincite petitioner assigns error to respondent's determination of an accuracy-related_penalty for each year in issue on the grounds of negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement on brief respondent relies only on the grounds of substantial_understatement_of_income_tax and negligence we construe that as a concession that the other grounds for imposition of the penalty for each year in issue are inapplicable see rule e and only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds described in sec_6662 sec_1_6662-2 income_tax regs b substantial_understatement_of_income_tax_penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return which is attributable to any substantial_understatement_of_income_tax an understatement of income_tax generally means the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of the tax_shown_on_the_return sec_6662 the understatement is deemed substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 respondent has satisfied his burden of production regarding the existence of substantial understatements of income_tax for the years in issue we have for those years sustained respondent's adjustments to petitioner's taxable_income in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the resulting deficiencies which in this case equal the understatements are dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively an incomplete form_5278 statement--income tax changes attached to the notice_of_deficiency shows that the amounts of tax required to be shown on petitioner's and form sec_1040 are dollar_figure dollar_figure and dollar_figure respectively each understatement of income_tax for exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure while the incomplete form_5278 is missing the page that would show the amounts required to be shown on petitioner's and returns we think it a fair assumption that those amounts here equal the sum of the deficiency for the year plus the total_tax shown on the year's return viz dollar_figure and dollar_figure for and respectively see viralam v commissioner 136_tc_151 the understatements of tax for and exceeds the greater of of the tax required to be shown on the returns or dollar_figure accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 for the years in issue unless he meets the sec_6664 exception for reasonable_cause and good_faith because of sec_1_6662-2 income_tax regs we need not address the applicability of the penalty based upon the ground of negligence for those years c sec_6664 reasonable_cause defense a taxpayer may avoid the sec_6662 penalty by showing that he had reasonable_cause for a portion of the underpayment and that he acted in good_faith with respect to that portion sec_6664 reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item 469_us_241 that determination is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer's knowledge and experience 136_tc_585 sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability sec_1_6664-4 income_tax regs a taxpayer may demonstrate reasonable_cause through good_faith reliance on the advice of an independent professional such as a tax adviser lawyer or accountant as to the item's tax treatment boyle u s pincite 135_tc_199 to prevail the taxpayer must show that he selected a competent adviser with sufficient expertise to justify reliance supplied the adviser with necessary and accurate information and actually relied in good_faith on the adviser's judgment 136_tc_67 citing 115_tc_43 aff'd 299_f3d_221 3d cir aff'd 684_f3d_84 d c cir the professional's advice must be based on all pertinent facts and circumstances crispin v commissioner tcmemo_2012_70 wl at on brief petitioner argues that he ought not to be subject_to any accuracy-related_penalty because he acted in good_faith reliance on the advice of a enrolled_agent and qualified_tax return preparer and made reasonable and good_faith efforts to assess his proper tax_liability he then seems to direct us to his arguments made with respect to satisfaction of sec_301_9100-3 proced admin regs and thus his entitlement to a reasonable extension of time under sec_301_9100-1 proced admin regs to make a sec_1045 election from what we can discern the relevant arguments are that he hired mr afshar to prepare his tax returns for the years in issue on the advice of other macropore cofounders who already employed him as their accountant provided to mr afshar information from a computer_program in which he recorded his income and expenditures and information relating to the macropore stock sales and told mr afshar that he sought to defer or roll over gains from the macropore stock sales and assumed that mr afshar knew the proper procedures for doing so because he served as accountant to both macropore and mr calhoun we find that petitioner failed to act with reasonable_cause and in good_faith with respect to the unreported gain for and and the schedule d loss for petitioner produced no evidence that mr afshar was a competent tax adviser with sufficient expertise to justify his reliance petitioner also produced no evidence that he provided to mr afshar pertinent details underlying the disputed tax items he testified that he provided to mr afshar pages from microsoft money a computer_program used to maintain his income and expenditures forms issued by charles schwab listing that year's amount of macropore stock sale proceeds and charles schwab account statements reflecting sales of that year's macropore stock in support of his testimony he produced what appear to be incomplete copies of monthly charles schwab account statements18 for four statement periods in and five statement periods in he did not explain the absence of the account statements or the missing monthly statements for and his failure to explain those absences does not matter however because there is no evidence that he actually supplied mr afshar with the documents he did produce or with any other pertinent information with which to properly prepare his tax returns petitioner did not call mr afshar as a witness to testify and t he failure of a party to call such available witnesses that purportedly have 18the charles schwab account statements list among other things trade dates quantities and unit prices of various stock and bond fund activities knowledge about relevant facts provides sufficient basis to infer that the testimony of such witnesses would not have been favorable to the party 92_tc_661 the record contains an affidavit executed by mr afshar attached to the section relief request which states that in years ended date and petitioner delivered to me forms b issued by charles schwab co relative to transactions in the macropore stock the affidavit does not however indicate what if any documents were provided for preparation of his tax returns in addition neither at trial nor on brief did petitioner assert that he provided to mr afshar information relating to the charles schwab stock trades which resulted in the claimed long-term_capital_loss we further find that petitioner did not fully inform mr afshar of his leonardomd stock purchases in and a critical aspect underlying the alleged tax treatment of the macropore stock sale proceeds the above-referenced affidavit states in my capacity as tax_return_preparer for leonardomd i was aware that petitioner had reinvested the proceeds of such sales in the stock of leonardomd the affidavit does not state that petitioner supplied him with this information to ensure accurate tax preparation rather it implies that he left mr afshar to learn of the leonardomd transactions by chance through his role as accountant for leonardomd in addition petitioner has not proved that he received or relied upon mr afshar's advice with respect to the tax treatment of the gain and schedule d loss at issue herein in order to constitute advice under sec_1_6664-4 income_tax regs the communication must reflect the adviser's analysis or conclusion woodsum v commissioner t c pincite the taxpayer must show that he 'relied in good_faith on the adviser's judgment ' quoting neonatology assocs p a v commissioner t c pincite there is no evidence that petitioner sought or received advice from mr afshar concerning the appropriateness of deferring gain realized from the macropore sales the amount of gain eligible for such deferral or the propriety of claiming a long-term_capital_loss for further he presented no evidence indicating that mr afshar exercised judgment when preparing his tax returns for and the mere fact that an accountant prepared a tax_return does not mean that he opined on any or all of the items reported therein neonatology assocs p a v commissioner t c pincite petitioner contends that he made reasonable and good_faith efforts to assess his proper tax_liability with respect to the disputed tax items he however produced no evidence in support of that contention and we find none in the record petitioner is highly educated and intelligent and a successful businessman who has cofounded at least two corporations with respect to the macropore sale proceeds he declined to make inquiries after his discussion with mr calhoun as to the accuracy of mr calhoun's statement concerning their tax treatment he chose instead to assume that it was true that he could-- he could roll this over he testified that on the basis of information from mr calhoun unfamiliar himself with tax law he told mr afshar that he wanted to defer recognition of the realized macropore gain and assumed that he knew how to do that as stated supra petitioner's reliance on mr afshar was unreasonable and we are unpersuaded that petitioner otherwise made a good-faith effort to determine the correctness of his tax positions petitioner failed to carry his burden of proving that he acted with reasonable_cause and in good_faith with respect to the unreported gain for and2002 and the schedule d loss for accordingly we find petitioner is liable for the sec_6662 penalty as applied to the underpayments of tax determined herein for and iv application of the sec_6651 addition_to_tax for failure to timely file sec_6651 provides for an addition_to_tax when a taxpayer fails to file a return on the date prescribed unless he establishes that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which such failure continues not exceeding in the aggregate id the commissioner bears the same burden of production for the sec_6651 addition_to_tax as for the sec_6662 accuracy-related_penalty see sec_7491 he thus satisfies his burden of production by producing evidence regarding the appropriateness of imposing the addition_to_tax see higbee v commissioner t c pincite bell v commissioner tcmemo_2011_296 wl at the taxpayer then bears the burden of proving that the late filing was due to reasonable_cause and not willful neglect see higbee v commissioner t c pincite bell v commissioner wl at the parties stipulated that petitioner failed to timely file his form_1040 respondent has therefore satisfied his burden of production petitioner made no argument at trial or on brief that his failure to timely file the return was due to reasonable_cause and not willful negligent we therefore hold that petitioner is liable for the sec_6651 addition_to_tax for taxable_year v conclusion petitioner is liable for the deficiencies penalties and additions to tax as redetermined herein decision will be entered under rule
